Title: To Benjamin Franklin from New Jersey Assembly Committee of Correspondence, 7 December 1769
From: New Jersey Assembly Committee of Correspondence
To: Franklin, Benjamin


Sir
Burlington Decemr. 7th. 1769
The House of Representatives of this Colony on the 8th of last mo. unanimously chose you their Agent in London and appointed us to correspond with you on the affairs of the Colony. The Resolve of the House by which you are appointed Agent, his Excellency will transmit to you properly attested.
To a Gentleman whose inclination to serve these Colonies, we believe equal to his knowledge of their true Interests much need not be said to induce an attention to American concerns, in the ensuing Sessions of Parliament; and the confidence the House have in the assurances of his Majestys Ministers, that they will use their endeavours for the Repeal of the Revenue Acts, and that those endeavours will be successful, renders any particular direction to you on this head unnecessary, but we cou’d wish his Majesty’s faithful American Subjects to stand in their true point of light before him, that no doubt may remain of their Loyalty and firm attachment to his Royal Person and Government.
We are directed by the House to desire you will apply to the proper Offices, and sollicit his Majesty’s Assent to the Bill for Septennial Election of Representatives, and the Bill for giving the Counties of Morris, Cumberland and Sussex a right to choose Representatives in Assembly, transmitted in 1768, the Province is very sollicitous for a confirmation of these Laws, and we must desire you will use your influence to Obtain the Royal Assent to them as soon as possible, another Bill in 1765 was transmitted for amending of the practice of the Law, which the House woud rather choose shoud not have the Royal Assent, as a Bill they like better has been passed by the House this Session, which, altho’ the Governor coud not pass, yet he has, upon a message from the House, promised to ask his Majestys Permission to give his Assent at a future session.
His Excellency our Governor will transmit for his Majestys Royal approbation, An Act of Assembly, passd this Session, for making current One hundred thousand pounds in Bills of Credit, to be let on Loan at five per Cent, the particular distress of this Province for want of a Currency, and the little prospect of being able to obtain a Bill very soon, to make the Bills a legal tender, was what induced the Assembly to comply with this method; and, as the funds for the redemption of the Bills are good beyond a doubt, we are under no apprehension of any difficulty, as to the Bills obtaining a Credit and passing in lieu of money. We refer to the preamble to the Bill, and to your own knowledge of the propriety of the measure and it gives us particular pleasure to entrust to your care a matter, so generally desird by the People of this Colony, because you so well understand the subject, and can so readily answer any objections that may be made against it.

The House have orderd a sum of money to pay the expence that may attend the getting of the Royal Assent to these Bills, and we inclose a Bill of Exchange for two hundred pounds sterling for that purpose.
The House have also pass’d a Bill for lending a sum of money to the General Proprietary of the Eastern Division of this Province, and have by a Message to the Governor inform’d him, that they woud direct their Agent by a Memorial to support the claim of this Colony before his Majesty in Council. You will, from the Agents appointed by Law to manage the controversy between the Colonies, receive a state of the controversy, and every paper necessary for you to inspect before drawing your Memorial. The House have therefore directed us to inform you, that the principal motives of the House for your application to his Majesty are
  1st. That Justice may be done to individuals, as well as the Colony in general, and altho’ the House does not pretend to direct where the said Line ought to be fixed, yet, as the settlement of said Line will in its consequences affect the Colony very sensibly, especially shoud any station be fixed Southward of the line solemnly settled in the Year 1719, in consequence of which great numbers of people settled up to said Line, and have ever since done Duty and paid their Taxes in this Government, should that Line be alterd and brought Southward, many honest and bona fide purchasers will be involvd in ruin, unless his Majesty shoud think proper to interpose.
2. The Injustice to this Colony will appear very great, when its consider’d that the line of 1719 has constantly been deem’d the Line of Division between the Governments, and the Settlers and lands up to that line have ever been estimated in the Taxes; hence, shoud the line be removd Southward this Colony that has incurrd a Debt of one hundred and ninety thousand pounds in the late war, yet undischargd will be deprivd of the aid of valuable Settlements in paying off this Debt, and the Burthen increasd on the remainder of the Colony. From this Sketch of the Sentiments of the House, and the papers that will be laid before you by the Agents appointed by Law to manage the Controversy between the Colonies, you will be able to frame a memorial to his Majesty, but as no appeal is yet made and only threatend, no application from you to his Majesty will be necessary untill such appeal is actually made by the Agents for New York. We are, Sir, with great Sincerity and respect Your humble servants
Cortd. SkinnerAaron LeamingAbrm. HewlingsHenry PaxsonEbenez MillerJoseph Smith.
P.S. When you write by way of New York please to direct to Cortland Skinner Esqr. Speaker of the Assembly of New Jersey and by way of Philada. to Abraham Hewlings or Jos: Smith Esqrs at Burlington.
Bill inclosd Garrat and Geo Meade on James Dormer Esq
 Endorsed: Committee of N Jersey Assembly Dec 7. 1769.
